 336DECISIONS OF- NATIONAL LABOR RELATIONS BOARDV THE REMEDYHaving foundthat theRespondent has engaged in and is engaging in certain unfairlabor practicesaffecting commerce,I shall recommendthat it ceaseand desisttherefrom,and take certain affirmative action designed to effectuate the policies ofthe ActIt has been found that the Respondent, by dischargingand failing to reinstateRobert Sadler, has dicriminatedagainst him in respectto his hireand tenure ofemployment,and has thereby violated Section8(a)(3) and(1) of the Act Ishall therefore recommend that the Respondentceaseand desist from such dis-cruninationI shall alsorecommend that theRespondent offer Sadler immediateand full reinstatement to his formeror substantiallyequivalent position,withoutprejudice to his seniorityor other rightsand privileges 83 I shall further recommendthat the Respondent make Sadler whole forany loss ofpay he may have suffered byreason ofthe aforesaid discriminatory treatment, by paymentto him of a sumof money equal to that which he normally wouldhave earned,less his net earnings,from November 26, 1958, the date of thebeginningof thediscrimination againsthim, to the date ofa properoffer of reinstatement to substantiallyequivalent em-ployment, computation of the amountof backpaydue to be made in the customarymanner 84 Ishall further recommend that the Respondent preserve and, upon re-quest, make available to theBoard,payroll and otherrecords to facilitatethe check-ing of the amount ofbackpay dueAs the unfair laborpractices committed hereinby theRespondent are of thetype whichstrike at the roots of employee rights safeguardedby the Act, it willalso be recommendedthat the Respondentcease and desist from interfering in anymanner withthe exercise by its employees of rights guaranteed in Section 7 ofthe ActUpon the basisof the foregoing findings of fact, and upon the entire record inthis case,I make the followingCONCLUSIONS OF LAWILocal 2022, United Brotherhood of Carpentersand Joinersof America, AFL-CIO, is a labororganization,within themeaning of Section2(5) of the Act2 By discriminating in regardto the hireand tenure of employment of RobertSadler, the Respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8(a)(3) of theAct, and has also therebyinterferedwith,restrained,and coerced its employees in the exerciseof the rightsguaranteedin Section7 of the Act,thus engaging in unfair labor practices within the meaningof Section 8(a) (1) of the Act3The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2(6) and(7) of the Act[Recommendationsomitted from publication I"The Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,65 NLRB 827ssCrossett Lumber Company,8 NLRB 440,Republic Steel Corporation v N L R B,311 U S 7, and FW Woolworth Company,90 NLRB 289, 291-294Tailored Trend,Inc.andOscar Swerdlik.Case No 4-CA-1846January 26, 1960DECISION AND ORDEROn September 24, 1959, Trial Examiner Leo F Lightner issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had not engaged in certain unfair labor practicesalleged in the complaint and recommending dismissal of the complaintin its entiretyThereafter, the Charging Party filedexceptions and126 NLRB No 43 TAILORED TREND, INC.337a brief in support thereof; the Respondent subsequently filed a briefin reply.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,'and recommendations.[The Board dismissed the complaint.]1 In agreement with the Trial Examiner,and for the reasons stated in the IntermediateReport,we find that the five alleged discriminatees named in the complaint were not dis-charged,discriminatorily or otherwise.Accordingly,we do not find it necessary to decidewhether the activity of these persons,inmeeting with Respondent's president,Heller, inan attempt to secure increased compensation, constituted protected activity under thecircumstances herein,and we do not adopt the Trial Examiner's discussion of this issueINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Lightner in Philadelphia,Pennsylvania,on May 4 to 7,1959,on the complaint of the General Counsel andanswer of Tailored Trend,Inc., herein called the Respondent.The issues litigatedwere whether the Respondent violated Section 8(a)(1) and(3) and Section 2(6)and (7)of the Labor Management Relations Act, 1947.The parties presented oralargument,and briefs filed by General Counsel and Respondent have been carefullyconsidered.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Pennsylvania corporation,maintaining its principalplace ofbusinessat Philadelphia,Pennsylvania,and engagingin the manufacture of ladies'suits.In the courseand conductof its business Respondent annually sells and shipsgoods to pointsoutside the Commonwealthof Pennsylvania in an amount in excessof $50,000 invalue.I find that Respondent is engaged in commercewithin themeaning of the Act.II.THE LABOR ORGANIZATIONSINVOLVEDLocal2, InternationalLadies' Garment Workers' Union, AFL-CIO, and Local 69,InternationalLadies' Garment Workers' Union, AFL-CIO, herein collectively calledthe Union,are each a labor organization within the meaning of Section2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and sequence of eventsThe primaryissue to be resolvediswhether Oscar Swerdlik,MarieR. Swerdlik,Tillie Snyderman, MariaPincus, and ElizabethWarthwere, as allegedin the com-plaint, discharged by the Respondent,on December12, 1958, who thereafter failedand refused to reinstate Oscar Swerdlik,MarieR. Swerdlik,Maria Pincus, andElizabethWarth,because they requested changes and improvements in their termsand conditions of employment and engaged in other unionactivityand concertedactivities for their mutual aid and protection,in the exercise of rights guaranteed inSection7 of the Act.554461-60-vol. 126-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union has represented the production employees,estimated,as 110 to 115 innumber, in Respondent's Philadelphia plant for an unspecified number ofyears.Acollective-bargaining agreement entered into in 1955 expired by its terms on Decem-ber 31,1957, approximately 6 months prior to the end of the spring 1958 season,which ended in May or June 1958 and was extended to cover that season. Thisagreement contained a guarantee of the minimum number of units to be producedin a season, but did not contain the piece rates to be paid for specific work.His-torically, piece rates for each craft,some 12 to 15 in number, had been agreed uponby subsequent negotiation between plant management and the representative orrepresentatives of the particular craft involved,and were negotiated for each style.When they could not agree the shop chairman,Jacob Blank, and the union manager,HarryDordick, participated.Herman Heller,president of Respondent,conductedthese negotiations on behalf of the Company for approximately the last year.JosephMessina, shop foreman, conducted them for one of the preceding years.Oscar Swerdlik and Marie Swerdlik, his wife, were,individually and jointly, therepresentatives of the craft identified as the "Marking and Trimming Section" inthese negotiations.(The five alleged dischargees constituted the entire markingand trimming section on December 12, 1958.)During negotiations in January to March 1958, for the fall 1958 season (Juneto November 1958) Heller advised the union representatives that the labor cost perunit,or ladies'suit,approximated$16.50 and that he would have to close thePhiladelphia factory.His negotiations were with Mr. Dubinsky, president, Mr.Stolberg, executive vice president,and Mr. Rubin,vice president(for shops outsideof New York City) of the International union, and Dordick.An agreement wasmade that the workers in the shop, piece rate and week (hourly) workers, wouldreceive $10 a suit, a flat price without reference to simplicity or complexity of astyle.Supervision,overhead,and other expenses were excluded.The agreementwas to run for one season,ending in October.To determine the amount eachworker would receive "the union delegate was to break down the earnings of theworkers for the past period."The allocationsamongthe various crafts were agreedupon between the employees and the union representatives.(Subsequently, $2.65was allotted for time workers, based on unit cost for the preceding yearThe pricefor marking and trimming was set at 30 cents per unit.The prices for piece workers"set" by the Union, the shop chairman, were subject to "approval" by Heller, whothen gave them to the bookkeeper for payment.As a result of the prices set and theagreement to pay $10 a unit, there was a balance due the employees of approximately$5,300 at the end of the season.This amount was distributed on a pro rata percen-tage of earnings basis, by agreement.The amountdue was $10 times the number ofunits, less actuallabor cost.)B. Agreement re spring 1959 seasonThe agreement for the fall 1958 season had a reopening provision.It also con-tained a provision for a 6-month extension,if agreeable to the employees.Blanksand Dordick went to New York City the first week in November 1958 andtalked to Mr.Handmacher,identified as president of Handmacher-Vogel(ParentCorporation).They explained that the people in the shop were resentful becausethey lost money in comparison to the former rates.Handmacher and Heller con-tended they should continue working the spring season under the same conditionsand same prices as the fall season.Heller, Rubin,and Dordick agreed to a continuation of the existing agreement,subject to the approval of the employees.Dordick returned to Philadelphia,and called a meeting of the employees ofRespondent,by post card notice,on November 11, 1958.At this meeting he ex-plained his efforts to get more money,and advisedtheywould either have to con-tinue working for the price of $10 per garment or close the shop. The overwhelmingmajority voted to return to work.'Dordick advised Heller of the acceptance of theagreement by the employees.1It appears unimportant and unnecessary to resolve the evidentiary conflicts as to howmany voted for and against.Oscar Swerdlik first testified that his group, Pincus beingabsent, voted against going back to workThereafter,the following day, on redirect, hetestified lie and a majority first voted to return to work, then a vote was taken on delay-ing the return to work until a committee visited the International in New York whichhe voted against. In view of the pages of record devoted to development of his firstanswer,his claim of misunderstanding the initial"question" on how he voted, on cross-examination,appears untenable.(Warth testified she did not vote ) TAILORED TREND, INC.339C. TheNovember11, 1958meetingDordick testified that therewas a motion to continue working under the sameprice of $10 per garment.He statedthat the prices (piece rates)would be settledon the same system asthe fallseason,i.e."one price-easier garmentor hardergarment," the same system,"because wehaven't gotmore money."His testimonyincluded as background,the existence of 32 operations,"and everyoperation there's a certain group of people thatare interested for their specificoperation.Whenwe start to settle garmentsbefore theseason startsin,we alwayssee for ourselves five, six garments.Everyday, almost,comes in newstyles-harderstyles, easierstyles-that we have to settle themagain.When we established theprice of$10 per garment-easier garmentor hardergarment,one price-we agreedamong ourselvesat themeeting, thenin thevarious branches, that whatever opera-tion we settled should be one uniform operation.At themeeting weare referringto, atthe 11th of November,I explainedto thepeople we'd have to continue on thesame basis,the same system because wehaven'tgot more money."Dordick,also testified,"at the meeting,we do not discuss anyparticular opera-tions at the meeting,but after the meetingwe try to dividethe operationsand dividethe money.The procedureis theShop Chairman (Blank)and the committees sitdownand tryto settle all these grievances."To the extent Dordick's testimonyconflictswith that of Oscar Swerdlikand MarieSwerdlik, I credit Dordickfor reasonsset forth hereafter.Jacob Blankis shop chairman,and, as such,representsthe employees, but doesnot hold a position in the Union.He is also anemployee of Respondent.Blank's testimonycorroborated that of Dordick relative to the November 11meeting.Blank spokeat the meeting.He told the employees "you're inthe shop,it's your union, nobody isimposing anythingupon you. It is up to you to accept-or reject-if you do accept, you'll have to vote for it.Then after you'll accept-you ;should have in yourmind thatyou'll not beable to cometo the Union, to theshop and start working, and ask for money. There is no money, thereisno moremoney.This is the price you have. So before you vote, you should make up yourmind, you shouldn't then make any disturbances in the shop and thencome to hollerchairmanyou want more money. Thereisno moremoney."Blank testified theprices were set the "same as before,if the markers and trimmers prices were 30cents, it is 30 cents."Blank deniedthatDordickmentioned,at the meeting,that some crafts weremaking 40to 50percentless than they used to make, "he didn't say anything likethat."He also deniedthat Dordick said there wouldbe some adjustment of ratesand testifiedthere hadbeen no adjustments.I creditBlank wherehis testimonyconflictswith thatofOscarSwerdlik andMarieSwerdlikfor reasons statedhereafter.2D. Events betweenNovember 24 and December 12Oscar Swerdlik workedfor Respondent sinceJanuary 1952, Marie Swerdlik, hiswife,worked about 8 years, Elizabeth Warth about 7 years,Maria Pincus since1950, and Tillie Snyderman reputedly about 17 years.They comprised the markingand trimming section atthe timehere considered.The Swerdliksand Pincusreported to work, forthe spring1959 season, aboutNovember 24, 1958.Warth reported on December 2. Snyderman did not appearat the hearing,her reporting date is not indicated.It is not disputedthat the priceper piece for markingand trimming was set, whenthey started to work, at 30 cents, thesame as the season before.The soledispute was one of entitlement to additionalpay for claimedadditionalwork.Oscar Swerdlikcontendsthat the first day (November 24) Shop ForemanMessinabrought overa patternand told themarkers and trimmersthey would have lots of2 Oscar Swerdlik testified that, at the November 11 meeting,Dordick made a statement"after he has a clear picture the wages we were earning-is shown that some sectionsmade less between 40 and 55 percent;this whole section would be adjusted and for addi-tional work will be paidAnd he mentioned like markers and trimmers as to shingling"Marie Swerdlik also testified that the statement about adjustments was madeIt ispatent from the entire record that neither the markers and trimmers nor the union officialsknew there would be "shingling"before November 24,and Swerdlik later acknowledgedthis fact.There had been no "shingling"required in the previous 2 yearsSimilarly,Swerdlik's recitation of discontinuance of specific operations(reduction in canvas work,etc.) related to knowledge obtained on or after November 24 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDadditional work.He quoted Messina as having said"you will be paid for this wholeadditional work."He related a conversation in the following week when Dordickallegedly told Messina, "If you gave to the people some additional work, find somemoney somewhere to pay them."Swerdlik recited two conversations in the thirdweek(ending December 12) quoting Messina as saying that Heller would be in onFriday "and will be settled for all this additional work."Swerdlik and his wife went to Dordick's office (Union) between November 24and 28 to obtain an additional allowance for"marking backs,"which they claimedwas additional work.According to Swerdlik,Dordick acknowledged this was addi-tionalwork,but asked"from where will I get the money?"Presumably at thesame time Swerdlik mentioned the "shingling,"called attention to the former priceof 25 cents for"shingling"a front, and requested 16 cents for "shingling"a pocket.The following week Blank told Swerdlik"we offer you 10 cents" for the shingling,and told him they had no more money.The second week, Messina gave them a pattern to mark all the ends of the frontsand all around the bottom,for a ribbon.Swerdlik took it to Blank claiming it waswork for which they were not paid in the previous season.(Allegedly because of amistake which Blank admitted.)Marie Swerdlik's testimony was substantially the same as that of Oscar, relativeto conversations with Messina.She quoted Messina as first saying he told Dordickthey were to be paid for the additional work and later stating that Mr. Heller said"he will pay us."Pincus testified similarly.Warth worked only the last week butclaimed to have overheard Messina promise Marie Swerdlik they would be paid forextra work.Messina testified that,about November 24 or 25, he had a conversation with Oscarand Marie Swerdlik relative to a fabric known as biella, a very thin nature fabricrequiring"shingling"of the collar and pockets.They asked"Who is going to pay?"In the prior season this group frequently complained about too much work,asking"who's going to pay," Messina advised them "you have the Union, the Union takescare of your prices,go to the chairman,I have nothing to do with the prices."Messina admitted telling them "this additional work known as shingling,I'm sureyou will get paid-when Mr. Dordick comes I'll explain to him what you have todo, and I'm sure he will have to pay for this. This is additional work." Shinglingwas described as different from the other operations because "it's not a usual opera-tion on the garments to do that in most factories."Itwas not done in the fall 1958season because of the nature of the fabrics.Messina made the decision to doshingling in the week before the factory started,about November 19 or 20.Hefirst told the markers and trimmers after November 24 and had not previouslytold anyone in the Union.(See footnote 2.)It was his responsibility to make thedecision.Messina acknowledged telling the markers that he expected the Union wouldmake an adjustment for the shingling,but denied any similar conversation in regardto any other type of operation.He, however, admitted there were other discussionswith the marking and trimming section, concerning operations other than shingling asto which the members of the section said they wanted more money.He repeatedlytold them "I have nothing to do with the prices."Messina related that in the fallseason they had made many complaints about extra work, and in the spring seasonthey started again-"that's their nature to complain"-I told them"you go to yourchairman."Messina advised Dordick, near the end of the week of November 24, of theshingling requirements and that there would be no shingling of the front as wasdone"a few years ago." (According to Oscar Swerdlik the shingling of the frontwas done at a rate of 25 cents.)Messina estimated the value of shingling in thisseason, for collar and pocket at 8 to 10 cents.Messina outlined the operations of the marking and trimming section as beingcomprised of any marking to be done on the garment,trimming,rotating,includingany floorwork"we call basting"such as pockets, marking welts,flaps.Itcouldbe a number of pockets or no pockets.It sometimes requires special marking foran insert.Each style varies,some with very little work such as marking a collar.Pulling out,basting,and rotating is standard.Every season the styles are changedand this requires a different kind of marking and a different kind of trimming.Messina related a complaint on Style 639 which required a marking that wasnot done in the previous season.It required a marking and cutting the roll edge`-a fold and cut in two." He testified this was basic.In the last week they com-plained about Style 641,they were required to draw parallel lines about 2 inches TAILORED TREND, INC.341above the bottom.They refused to do it 3 because they were asking for additionalpay as additional work and Messina had to go to Blank and sent him over "so heshould straighten them out-because it was more his business than mine."Messinatold Blank "you got to keep them working."Marie Swerdlik then came to Messinaand said that Oscar will do the work-"you have to promise me that you make meseeMr. Heller."Messina promised that when Mr. Heller was in he would set upan appointment for Marie Swerdlik.He called Heller in New York and told himof the trouble with this group.The first complaint in the spring season was about the shingling.On December 9,they shingled 15 or 20 garments for shipment, but refused to complete the lot.However, they complained mainly about Style 639, for they had to mark it acrossthe center of the back and slash it.Messina stated that all he was interested inwas getting the work out.He admitted saying he would speak to the Union aboutit,but denied having said "This will be taken care of," or that he would speak toMr. Heller about pay for it.He did send the shop chairman over on numerousoccasions.To the extent the testimony of Messina conflicts with that of the markers andtrimmers I credit Messina.He was direct and forthright, he particularly avoidedcertainty beyond all doubt in areas where the facts were of little import to himat the time of the event, he explained quite satisfactorily to my view, his dualusage of the word "complaint" in his report to the Board investigator as distinguishedfrom his use of that word in his testimony. In so finding, I am not unmindful ofMessina's duties and responsibilities as plant foreman, and the fact, known to all,that he had no rate setting responsibility for more than a year before the new systemof $10 a suit was negotiated.It appears undisputed that the markers and trimmers did not unqualifiedly acceptthe rates allocated to them by the Union, i.e., 30 cents for marking and trimmingand 10 cents for shingling.There was no dissatisfaction with the basic 30-centprice, rather certain marking and trimming allegedly was "extra," and it appearsthey believed that acceptance of payment, for finished work, would foreclose sucha claim.Also, they had not accepted the allotted 10 cents for shingling.Cus-tomarily payment was made by turning in a worksheet to the bookkeeper showingnumber of pieces and style. Instead, at the end of the first week they requestedand obtained a payment "on account."At the end of the second week such an`on account" payment was refused.The bookkeeper advised them that the chairmanadvised her the prices were "settled" obviating any further need for an "on account"payment.All four testified they had not turned in the workbooksbecause theprices for the additional work was not settled.The workbooks had not been sub-mitted for payment prior to the hearing.E. Events of December 12, and thereafterOn December 12, 1958, Messina advised President Heller the markers andtrimmers were dissatisfied, and had not been working properly.Heller told him tobring the group in, at about 10 a.m.Making certain all were present Heller stated, "There'll be no fighting, no argu-ment."He then recited his agreement with the Union, pointed out that they hadworked the previous season on all styles, both hard and easy ones, at 30 centsper garment, he asked them if they had attended the union meeting (which approvedthe agreement) and was advised they had.He then told them that when theywere at the meeting it was understood that the price of the garments were to remainthe same for the following season.He explained that he did not have any moremoney to give them, that he had an agreement with the Union where a suit wasto cost $10 and no more, since he did not have any more money for them-theywould either have to go back and work at the prices they were gettingor they wouldhave to get their hats and coats and leave.4The essence of this statement wascorroborated by Messina.5Specifically,Messina testified Heller said, "Those arethe prices; if you don't like take the coat and hat . . . something like that."Swerdlik denied anyrefusalto work, yet Shop ChairmanBlank testified to his inter-vention, at the request of Messina, because ofa refusal.* Swerdlik acknowledged that Heller stated at the outset "Joe Messina told me thatyou wanted to be paid for additional work."5 Counsel for the General Counsel, in his brief, requestsan amendmentof the transcriptwhich would admittedly destroy the value of Messina's testimony on this point. mymemory coincideswith the record which is otherwiseunimpeaehed,accordingly therequest is denied. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe alleged dischargees did not dispute the substance of the statement except theydeny having been given a choice of returning to work or leaving and allege an out-right discharge.It is important here to note the unrebutted and unrefuted testimony of Blank,shop chairman. Immediately before the meeting in Heller's office, on December12,Marie Swerdlik came to him and said, "We wouldn't work if we don't getany more. money for our work." This statement was made with knowledge thatMessina had arranged an appointment with Heller for that morning.Marie Swerd-lik, present throughout the hearing, was not called in rebuttal.Blank advised Hellerof the remark prior to the meeting in the latter's office, and urged Heller to callDordick.While there is testimony that Marie Swerdlik advised Blank and Joseph Bormack,(described as business agent of the Union, and as assistant manager), who happenedto be present, immediately after leaving Heller's office that the group had been"fired" this testimony is at best self-serving and cannot be held to establish the factindependent of all the other evidence herein.Bormack's testimony was that Marie Swerdlik approached him immediately afterthe meeting with Heller, at which time he was with Blank. She advised him thatHeller had told them to get their hats and coats and go home.He said "as businessagent I'll advise you to go back to work and leave the rest to us, to me or Mr.Dordick."She is then quoted as saying "When Mr. Heller needs us, he'll call usback."The group left the plant sometime before 11 a.m. on December 12, and betweenthat date and the time of the hearing never applied for reinstatement.Respondentcommenced hiring replacements on Monday, December 15, and all were replacedby new employees.It is conceded that Snyderman refused an offer of reinstatement.Analysis and Evaluation of Evidence and Concluding FindingsUnder the system in effect under the 1955 contract, extending through the spring1958 season,management(Heller for the last year)bargained with the representa-tives of each craft as to the piecework rate to be paid for each style. In the spring1958 season alone there were some 120 such separate styles.The plant had 12 to 15separate crafts.Negotiations would thus appear an interminable process.Oscanand Marie Swerdlik represented the markers and trimmers in these negotiations.Oscar Swerdlik admitted that a discussion of rates, in September 1957, became soheated between Dordick, Bormack, and Heller, with Swerdlik participating, that thelatter became ill and was taken to a hospital, he had previously limited his testimonyto an alleged affable relationship in the following(spring 1958)season.Heller, tothe contrary, related that negotiations with the Swerdliks occurred at least everyother week and that on at least a dozen occasions in the year, the discussionsbecame heated, that when he was unable to settle with the Swerdliks; Dordick andBlank were called in.Heller described heated discussions over piecework pricesas commonplace in the industry.Heller's testimony that he had never dischargedany of the employees with whom he had engaged in these interminable and heatedarguments is undisputed, I find accordingly.Dordick and Heller testified to the new agreement for the payment of a totallabor cost of $10 per suit commencing the fall 1958 season.6Oscar Swerdlik deniedthe existence of an agreement. I credit Dordick and Heller for reasons apparentherein.Dordick and Heller testified that $10 was a flat price, regardless of styleand regardless of difficulty of production, I so find. In fact, the existence of suchan agreement was the subject of a stipulation. It is also clear, and I find, that theagreement terminated the past practice of individual negotiation of rates by craft,and for each style.The stipulation expressly provides, and I find, that the agreement between theCompany and the Union was that the $10 would be allocated among the variouscrafts by agreement between the employees and the union representatives, it wasthen presented to the employer who would place it in effect unless it was felt theproposed allocation was unreasonable. I find such an allocation was here effected.However, the amount so allocated approximated $7 after allowance for paymentof hourly workers, out of the total? I further find that the amount of 30 cents was9Dordick testified that the reason the Union agreed to the reduction was that thefirmwanted to close the shop, that since 132 families were working in the shop "wedecided that better half a loaf of bread than nothing"T This agreement apparently is the basis for Oscar Swerdlik's assertion "we have to paythe time workers out of our money."He also testified that the agreement was for $11 a TAILORED TREND, INC.343allocated for marking and trimming in the fall 1958 season, and was renewed forthe spring 1959 season. In addition, in the latter season, 10 cents was allotted for"shingling."It is equally clear, however, that the markers and trimmers had not despaired orabandoned the hope of obtaining an additional allocation under the guise of extrawork, nor had they accepted the alleged proffer of 10 cents for shingling as final.This is demonstrated not alone by the refusal to turn in "workbooks" and receivepay for completed work.They attempted to prevail upon Dordick and Blank toallow additional amounts.Failing in that effort they told Messina on December 9they would not do certain work.He prevailed upon Blank to speak to them aboutwork stoppages.Upon the insistence of Marie Swerdlik, Messina set up the meetingwith Heller.The purpose, so far as Marie Swerdlik and her group were concerned,appears in her testimony, "we was so happy because we was sure that this time Mr.Heller will pay us for this promise of adjustment for the additional work and forshingling." 8It should be here noted that the record is barren of even a scintilla of evidenceof union animus on the part of the Respondent, except to whatever extent it mayreasonably be implied from the particular circumstances in the case at bar.In view of the express limitation of Section 9(a) of the Act 9 it would not appearthat any different result would obtain were it found that these employees were fired,quit, or engaged in an abstention from work.The limiting language is italicized inthe footnote.InDazey Corporation,106 NLRB 553, 554, the Board held thatwhere employees acted in derogation of the authority of the exclusive bargainingagent-the concerted activity for which they were discharged was not protectedunder the Act and provides no basis for (finding) and 8(a)(3) violation of theAct.The Board, citingN.L.R.B. v. Draper Corporation,145 F. 2d 199 (C.A. 4),set forth that activity of a minority group of employees in an effort to usurp thefunctions of the duly authorized bargaining agent selected by all the employees hasbeen held not to be protected by the Act. "In so doing, particularly where thedemand upon the Respondent was accompanied by a strike threat-(the employees)were clearly and deliberately engaged in an activity having as its primary objectivethe forcing of the Respondent to deal independently with them to the detrimentof the (bargaining agents') statutory position as exclusive bargaining representa-tives." 'See alsoDouds v. Local 1250, etc., (Oppenheim Collins & Co.),(C.A. 2)173 F. 2d 764, 769, relative to the limitations resulting from the amendment ofSections 9(a), i.e., "grievances-must be outside of and not covered by the col-lective bargaining agreement."See alsoMedo Photo Supply Corporation,321 U.S.678, enforcing 43 NLRB 989, cited inDazey Corporationat 555.That this minority of five sought, by such a conference, to upset the collective-bargaining agreement for $10 a suit by obtaining an "additional" allowance ispatent.They were clearly and deliberately engaged in an activity having as itsprimary objective the forcing of the Respondent to deal independently with themto the detriment of the bargaining agents' statutory position as exclusive bargainingrepresentative.General Counsel urges that the "Union was, at the same time, therepresentative for its members and the Company" and thus, having dealt "with theUnion as agent of the Employer, they were not usurping the functions of theircollective bargaining representative-in seeking an adjustment from the employer."Suffice it to say, the elasticity in mental gymnastics is not inexhaustible.It is, however, not necessary to reach the above question.The record permitsno doubt that these employees were, understandably, unhappy by reason of thecut in pay they suffered.They were determined not to work unless an adjustmentwas made, as stated by Marie Swerdlik to Blank.They had already refused to docertain work, as specified by Messina.They used a refusal to perform certain workas a lever to obtain a conference with Heller, for the sole purpose of discussingsuit and $1 istaken off the price of the garment and given to the Union for the healthand welfare fund, while previously the employer had paid 6 to 8 percent, of the payroll.Heller,whom I credit, testified the health and welfare payments remained at 6 or 61/3percent of the payrollSwerdlik later admitted he had never seen the agreement andwas stating what Dordick had told him, obviously hearsay.8Such adjustments, or bargainingsessions,were discontinued under the new agreement.e Section 9(a), in part: "That any individual employee or a group of employees shallhave the right at any time to present grievances to their employer and to have suchgrievances adjusted, without the intervention of the bargaining representative,as longas the adjustmentisnot inconsistentwith the termsof a collectsve-bargaining contractor agreementthen in effect."[Emphasissupplied.] 344DECISIONS OF NATIONALLABOR RELATIONS BOARDan adjustment of rates for claimed "extra marking and trimming" and for "shingling."Blank had advised Heller of the reported attitude, immediately before the conference.It is reasonable to infer, and I find, that Heller knew he could not obtain adequatereplacements except by training.The new season was barely started and productionwould be impaired.These employees, it may reasonably be inferred, also knewthis.Messina outlined the importance of "marking and trimming" at the beginning,in the middle, and at the end of the operation.The marking was a prerequisite tothe performance of operations by other crafts.The economic impact of a with-holding of services must have been apparent to all.After the conference with Heller, Marie Swerdlik talked to Bormack and testifiedhe said there was nothing he could do-"He was laughing." I find the latter asser-tion incongruous.ioAfter leaving the plant, the group waited 10 days before contacting anyone rela-tive to their jobs.They then went to see Dordick, and were advised they had beenreplaced.Itwould thus appear reasonable to infer they waited 10 days, albeitvainly, for the fulfillment of Marie Swerdlik's prediction "when Mr. Heller needsus, he'll call us back."Under all the facts outlined, I find there was neither a "firing" nor a "quitting"as the latter term expresses intent to permanently sever relations.Rather, there wasa voluntary departure from the plant of these five employees who were offered thealternative of working at the rate agreed upon or "getting their hats and coats."In view of the above findings it is my conclusion that this record does not establishthat these employees were discharged, discriminatorily or otherwise, and the recorddoesnot contain the preponderant evidence needed to establish discriminatoryterminations within themeaningof the Act.Accordingly, I recommend that thecomplaint herein bedismissedin its entirety.On the basis of the foregoingfindingsof fact, and upon the entire record herein,I have reached the following:CONCLUSIONS OF LAW1.The Respondent,Tailored Trend,Inc., is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of the Act.3.TheRespondent has not engaged in unfair labor practices as alleged in thecomplaint within the meaning of Section 8(a)(3) and(1) of the Act.[Recommendations omitted from publication.]10I find It unnecessary to further detail the inconsistencies,evasions,and patent in-accuracies which have caused me to discredit those portions of the testimony of bothSwerdliks which conflict with the testimony, set forth, of witnesses called by the Re-spondent.In view of this, and In view of the findings and conclusions based on therecord as a whole, the testimony of Pincus and Warth is not persuasive where it con-flictswith the credited testimony of Respondent'switnesses.Yorktowne Hotel(Community Hotel Company,Incorporated)'andHotel and Restaurant Employees&Bartenders Inter-nationalUnion,AFL-CIO,Petitioner.Case No. 4-RC-3975.January 26, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before MorrisMogerman, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed 2'The Employer's name appears as amended at the hearing.2 The Employer questions the Petitioner's showing of Interest on the grounds thatseveral cards were submitted to the hearing officer at the hearingHowever, showing ofinterest is an administrative matter not litigable by the parties0 D. JennangsctCo.,68 NLRB 516. We find nothing in the circumstances of this case to warrant an exception126 NLRB No. 44.